     Case 4:20-cv-00028-JAS-JR Document 24 Filed 06/01/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Alan Russell,                          NO. CV-20-00028-TUC-JAS (JR)
10                  Plaintiff,
                                                   JUDGMENT IN A CIVIL CASE
11   v.
12   University of Arizona, et al.,
13                  Defendants.
14
15          Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17          IT IS ORDERED AND ADJUDGED that pursuant to the Court=s order filed April
18   29, 2020, judgment is entered in favor of defendants and against plaintiff. Plaintiff to
19   take nothing, and the complaint and action are dismissed without prejudice for failure to
20   comply with the Court's orders.
21                                            Debra D. Lucas
                                              Acting District Court Executive/Clerk of Court
22   June 1, 2020                             s/ C. Ortiz
23                                      By    Deputy Clerk
24
25
26
27
28
